
	
		I
		111th CONGRESS
		1st Session
		H. R. 2028
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Sam Johnson of
			 Texas (for himself, Ms.
			 Giffords, Mr. Brady of
			 Texas, Mr. Moore of
			 Kansas, Mr. Ryan of
			 Wisconsin, and Mr.
			 Mitchell) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and Labor,
			 Rules, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to prevent unauthorized
		  earnings from being credited toward benefits under title II of such Act and to
		  make improvements in provisions governing totalization agreements, to amend the
		  Social Security Act and the Immigration and Nationality Act to prevent
		  unauthorized employment, and to improve coordination of the provisions of such
		  Acts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Employee Verification Act of
			 2009.
		IElectronic
			 Employment Verification
			AImplementation of
			 new systems
				101.Extenstion of
			 basic pilot until new systems operatingSection 401(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended—
					(1)by striking
			 11-year period and inserting 16-year period;
			 and
					(2)by striking the
			 period at the end and inserting the following: , except that this
			 subtitle is repealed effective on the date that is 36 months after the date of
			 the enactment of the New Employee Verification Act of 2009..
					102.Amendments to
			 immigration laws to improve employment authorization verification
					(a)In
			 general
						(1)Change in
			 employment eligibility verification processSection 274A of the
			 Immigration and Nationality Act (8 U.S.C. 1324a) is amended—
							(A)in subsection (a)(1)(B)—
								(i)in clause (i), by
			 striking subsection (b) and inserting (b), (c), or
			 (d); and
								(ii)in clause (ii),
			 by striking subsection (b). and inserting subsection (b),
			 (c), or (d).; and
								(B)in subsection (b),
			 in the matter preceding paragraph (1), by striking United
			 States, and inserting United States who is subject to compliance
			 with this subsection,.
							(2)Verification via
			 EEVS and SEEVS systemsSubsections (c) and (d) of section 274A of
			 the Immigration and Nationality Act (8 U.S.C. 1324a) are amended to read as
			 follows:
							
								(c)Electronic
				Employment Verification System
									(1)Enrollment
										(A)In
				generalEvery person or other
				entity subject to subsection (a)(1)(B), and that is not in compliance with such
				subsection by reason of compliance with subsection (d), shall participate in
				the Electronic Employment Verification System established under section 235(a)
				of the Social Security Act (the EEVS) on a schedule established
				in accordance with section 235(a)(4) of the Social Security Act with respect to
				all hiring, recruitment, and referral described in subsection (a)(1)(B)
				occurring after the earlier of the date on which the entity—
											(i)is
				required to register under this paragraph; or
											(ii)voluntarily
				registers.
											(B)Voluntary
				participationThe Secretary
				of Homeland Security, in consultation with the Commissioner of Social Security,
				may permit any person or other entity subject to subsection (a)(1)(B), and that
				is not yet required to participate in the EEVS under section 235(a)(4) of the
				Social Security Act to participate in the EEVS on a voluntary basis.
										(C)Expedited
				participationThe Secretary
				of Homeland Security, on a case-by-case or classwide basis, may require any
				person or other entity subject to subsection (a)(1)(B), and that is not yet
				required to participate in the EEVS under section 235(a)(4) of the Social
				Security Act, to participate in the EEVS (or, alternatively, the Secure
				Employment Eligibility Verification System established under section 235(b) of
				the Social Security Act (the SEEVS)) on an expedited basis if
				the Secretary designates such person or entity as—
											(i)employing
				individuals having access to locations or information that have a direct impact
				on the security of the United States; or
											(ii)having engaged in
				material violations of this section.
											(D)Requirement to
				notifyThe Secretary of
				Homeland Security shall notify persons or entities required to register not
				less than 60 days prior to the effective date of such requirement through
				publication in the Federal Register regarding the requirement for participation
				in the EEVS under subparagraphs (A) and (C)(i) and by mail regarding the
				requirement for participation in the EEVS under subparagraph (C)(ii). Such
				notice shall include the training materials described in section 235(a)(5) of
				the Social Security Act.
										(E)RegistrationA person or other entity shall register to
				participate in the EEVS or the SEEVS in the manner prescribed by the
				Commissioner of Social Security prior to the date the person or entity is
				required or permitted to submit information with respect to an individual under
				this subsection.
										(F)Consequence of
				failure to participateIf a
				person or other entity is required or has elected to participate in the EEVS or
				the SEEVS and fails to comply with the requirements thereof, such
				failure—
											(i)shall be treated
				as a violation of subsection (a)(1)(B) punishable under subsection (e)(5);
				and
											(ii)shall create a rebuttable presumption that
				the person or other entity has violated subsection (a)(1)(A), except that such
				presumption shall not apply to a prosecution under subsection (f)(1).
											(G)Protection from
				liabilityNo person or other
				entity that participates in the EEVS or the SEEVS shall be liable under any law
				for any employment-related action taken with respect to an individual in
				reliance on information provided by the EEVS or the SEEVS (as applicable) in
				connection with such participation, if such action is taken in accordance with
				the requirements of this subsection, section 235 of the Social Security Act,
				and applicable regulations prescribed thereunder.
										(H)Exclusive means
				of verificationIf a person
				or other entity is required or has elected to participate in the EEVS,
				subsections (b) and (d) shall not apply to the person or other entity.
										(2)Obtaining
				documents for EEVS
										(A)Information
				requiredA person or other
				entity registered to participate in the EEVS shall, with respect to the hiring,
				or recruiting or referring for a fee, any individual for employment in the
				United States, obtain from the individual—
											(i)the individual's
				name and date of birth;
											(ii)the individual's
				social security account number; and
											(iii)in the case of
				an individual who does not claim to be a national of the United States, such
				alien identification or authorization number as the Secretary shall
				require.
											(B)Documents
				requiredThe person or entity
				shall require that the individual produce one of the following documents
				consistent with the status claimed by the individual and bearing identifying
				information consistent with that obtained from the individual:
											(i)In the case of an individual who is a
				national of the United States—
												(I)a United States
				passport; or
												(II)a driver's
				license or identity card, issued by a State, the Commonwealth of the Northern
				Mariana Islands, or an outlying possession of the United States, that contains
				a photograph of the individual, other identifying information (including the
				individual’s name, date of birth, gender, and address) and security features to
				make the license or card resistant to tampering, counterfeiting, and fraudulent
				use.
												(ii)In the case of an alien lawfully admitted
				for permanent residence in the United States, a permanent resident card, as
				specified by the Secretary, that contains a photograph of the individual, other
				identifying information (including name, date of birth, gender, and address),
				and contains security features to make the document resistant to tampering,
				counterfeiting, and fraudulent use.
											(iii)In the case of an alien who is authorized
				under the Immigration and Nationality Act or by the Secretary of Homeland
				Security to be employed in the United States, an employment authorization card,
				issued by the Secretary that contains a photograph of the individual, other
				identifying information (including name, date of birth, gender, and address),
				and security features to make the document resistant to tampering,
				counterfeiting, and fraudulent use.
											(iv)In the case of an individual who is unable
				to obtain a document described in clause (i), (ii), or (iii), a document
				designated by the Secretary that contains a photograph of the individual, other
				identifying information (including name, date of birth, gender, and address)
				and security features to make the document resistant to tampering,
				counterfeiting, and fraudulent use.
											(C)Unacceptable
				documentsIf the Secretary
				finds that a document or class of documents described in clause (ii) is not
				reliable to establish identity or is being used fraudulently to an unacceptable
				degree, the Secretary shall prohibit, or impose conditions, on the use of such
				documents or class of documents for purposes of this subsection. The Secretary
				shall publish notice of any findings under this clause in the Federal
				Register.
										(3)AttestationA person or other entity registered to
				participate in the EEVS shall attest, under penalty of perjury using an
				electronic signature or code approved by the Commissioner of Social Security
				through an internet or telephonic connection prescribed by the Commissioner,
				that registrant has obtained the information required by paragraph (2)(A) and
				examined a consistent document required by paragraph (2)(B).
									(4)Consequences of
				certain EEVS determinations
										(A)Mandatory
				dismissal if no contest of initial disapprovalIf an individual does not contest the
				initial disapproval notice described in section 235(a)(3)(C)(ii) of the Social
				Security Act by the end of the 10-day period beginning on the date on which the
				notice is received from the employer, the disapproval shall become final, and
				the employer shall, within 3 business days after the end of such 10-day period,
				terminate the employment, recruitment, or referral of the individual by the
				employer.
										(B)Mandatory
				dismissal if disapproval notice issued after contestIn any case in which a disapproval notice
				described in section 235(a)(3)(C)(v) of the Social Security Act is issued, the
				employer shall, within 3 business days after receipt of such notice, terminate
				the employment, recruitment, or referral of the individual who is the subject
				of the notice.
										(C)Rule on
				dismissalAn employer shall
				not terminate an employee until receiving a final disapproval notice, unless
				there is good cause for dismissal for a reason other than the failure to obtain
				approval of employment eligibility.
										(5)Presumption of
				violationIf a person or other entity registered to participate
				in the EEVS continues, in violation of this subparagraph, to employ, recruit,
				or refer an individual, a rebuttable presumption is created that the registrant
				has violated subsections (a)(1)(A) and (a)(2) of this section, except that such
				presumption shall not apply to a prosecution under subsection (f)(1) of this
				section.
									(d)Secure
				Employment Eligibility Verification System
									(1)In
				generalBeginning with the
				first day of operation of the SEEVS a person or other entity subject to
				subsection (a)(1)(B) of this section may elect to comply with such subsection
				by participating in the SEEVS. Such participation shall be in lieu of
				participation in the EEVS established under section 235(a) of the Social
				Security Act. Such participation shall be subject to the requirements of
				section 235(b) of such Act and the regulations issued under such
				section.
									(2)Requirement to
				notifyThe Secretary of
				Homeland Security shall notify persons or entities subject to subsection
				(a)(1)(B) about the opportunity to participate in the SEEVS not less than 60
				days prior to the first day of operation of the system.
									(3)PresumptionParticipation
				in SEEVS by an employer that follows the required procedures of the system
				shall create a presumption that the employer has not violated the requirements
				of this Act with respect to its hiring decisions, which presumption shall only
				be overcome by clear and convincing evidence of willful noncompliance resulting
				in the hiring of an unauthorized employee.
									(4)Exclusive means
				of verificationIf a person
				or other entity is required or has elected to participate in the SEEVS,
				subsections (b) and (c) shall not apply to the person or other entity.
									(5)Compliance with
				EEVS requirements upon termination of electionIf a person or other entity terminates its
				election to participate in the SEEVS, the person or entity shall be subject to
				compliance with subsection (c) with respect to all employment actions beginning
				on the date of such
				termination.
									.
						(b)Enhancement of
			 Federal preemption standardsSection 274A(h)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(2)) is amended to read as
			 follows:
						
							(2)Preemption; no
				national identification card
								(A)PreemptionThe provisions of this section preempt any
				provision of any law of any State or political subdivision thereof or any
				contract entered into by any State or political subdivision thereof
				which—
									(i)imposes civil or
				criminal sanctions upon employers for actions governed by the Act;
									(ii)requires,
				authorizes or permits a system of verification of the immigration status of
				employees or employment applicants;
									(iii)requires,
				authorizes, or permits the use of a federally mandated employment verification
				system for any purpose other than that required by Federal law, including
				verifying status of renters, determining eligibility for receipt of benefits,
				enrollment in school, obtaining or retaining a business or other license
				provided by the unit of government, or conducting a background check; or
									(iv)requires or
				prohibits the use of an immigration status employment verification system for
				any purpose, except as required by Federal law, including without limitation,
				such purposes as—
										(I)a condition of
				receiving a government contract;
										(II)a condition of
				receiving a business license; or
										(III)the basis of
				assessing a penalty.
										(B)No authorization
				of national identification cardNothing in this section shall be construed
				to authorize, directly or indirectly, the issuance or use of national
				identification cards or the establishment of a national identification
				card.
								.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as may be necessary to carry out the
			 amendments made by this section.
					103.Amendments to
			 Social Security Act to improve employment authorization verification
					(a)Amendment to
			 title II
						(1)In
			 generalTitle II of the
			 Social Security Act (42 U.S.C. 401 et seq.) is amended by adding at the end the
			 following new section:
							
								235.Electronic employment verification(a)Electronic Employment
				Verification System
										(1)In
				generalThe Commissioner of
				Social Security, in cooperation and consultation with the Secretary of Health
				and Human Services, Secretary of Homeland Security, the States, and the
				Advisory Panel created in subsection (c) of this section, shall establish an
				Electronic Employment Verification System (the EEVS) using the
				employer data entry infrastructure of the National Directory of New Hires
				(established pursuant to section 453(i)). The EEVS—
											(A)shall, as is appropriate and effective,
				utilize elements of the employment eligibility confirmation system
				infrastructure established under section 404 of the Illegal Immigration Reform
				and Immigrant Responsibility Act of 1996 (Public Law 104–208; 110 Stat.
				3009–664);
											(B)shall be
				accessible over the Internet and a toll-free telephone line maintained by the
				Commissioner; and
											(C)shall have the
				capacity to determine whether—
												(i)identifying
				information with respect to an individual, submitted by the subject employer,
				is consistent with the information maintained by the Commissioner (with respect
				to both citizens and nationals of the United States) and by the Secretary of
				Homeland Security (solely with respect to aliens); and
												(ii)the individual is
				a citizen or national or is not an unauthorized alien (as defined in section
				274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))) with
				respect to the employment.
												(2)Subject
				employerFor purposes of this
				section, the term subject employer means, in connection with any
				individual, an employer (within the meaning of section 453A(a)(2)(B)(i)) of
				such individual and includes any person who recruits or refers for employment
				such individual for a fee.
										(3)Verification of
				employment authorization
											(A)In
				generalThe Commissioner
				shall, through the EEVS—
												(i)respond to each
				inquiry regarding an individual's identifying information and eligibility for
				employment in the United States for the subject employer, as recorded in the
				information maintained by the Commissioner or the Secretary of Homeland
				Security as appropriate, and include in the response the time period (which may
				be unlimited) for which the individual is authorized to be employed in the
				United States by such employer, as so recorded; and
												(ii)maintain a record
				of each such inquiry and the information provided in response to such
				inquiry.
												(B)Submission to
				system
												(i)In
				generalA subject employer
				shall submit an inquiry through the EEVS to seek confirmation of an
				individual's identifying information and eligibility for employment in the
				United States—
													(I)in the case of
				hiring subject to clause (i) of section 274A(a)(1)(B) of the Immigration and
				Nationality Act (8 U.S.C. 1324a(a)(1)(B)), during the period beginning on the
				date of hire and ending at the end of the third business day after the employee
				has reported for duty; and
													(II)in the case of
				recruitment or referral for a fee subject to clause (ii) of such section, not
				later than the first day of such recruitment or referral.
													(ii)Required
				informationSuch inquiry
				shall include—
													(I)the individual's
				name and date of birth;
													(II)the individual's
				social security account number;
													(III)in the case of
				an individual who does not claim to be a national of the United States, such
				alien identification or authorization number as the Secretary shall
				require.
													(C)EEVS screening
				of employment eligibility
												(i)In
				generalAs soon as possible,
				but not later than 3 business days after a subject employer submits an inquiry
				to the EEVS regarding an individual, the EEVS shall provide to the subject
				employer, through the EEVS, approval or initial disapproval of the employment
				of the individual in the United States.
												(ii)Initial
				disapprovalIf a subject
				employer receives an initial disapproval from the system for an individual, the
				subject employer shall notify such individual of the issuance of such
				disapproval in writing, on the form described in paragraph (5)(E), not later
				than 3 business days after receiving such notice. Such individual shall
				acknowledge receipt of such notice in writing on a form prescribed by the
				Commissioner. The Commissioner shall provide the individual an opportunity to
				contest the initial disapproval, and the notification of the individual by the
				subject employer shall include a description of the individual’s right to
				contest such disapproval.
												(iii)ContestIf the individual contests the initial
				disapproval, the individual shall submit appropriate information to contest
				such notice under the procedures established by the Commissioner, in
				consultation with the Secretary of Homeland Security, not later than 10
				business days after receiving the notice from the subject employer.
												(iv)No
				contestIf the individual
				does not contest the initial disapproval notice by the end of the 10-day period
				beginning on the date on which the notice is received from the subject
				employer, the disapproval shall become final, and the subject employer shall
				record on the system the appropriate code, in accordance with regulations of
				the Commissioner, to indicate the individual did not contest the initial
				disapproval. An individual's failure to contest an initial disapproval shall
				not be considered an admission of any fact with respect to any violation of
				this title, the Immigration and Nationality Act, or any other provision of
				law.
												(v)Approval or
				disapprovalThe Commissioner,
				in consultation with the Secretary of Homeland Security, shall ensure prompt
				resolution of the individual’s contest of the initial disapproval and issue
				either an approval or disapproval notice to the subject employer through the
				EEVS not later than 10 business days after the date on which the individual
				contests their initial disapproval.
												(D)Administrative
				review of disapprovals
												(i)In
				generalAn individual who is
				terminated from employment pursuant to subparagraph (B) or (C) of section
				274A(c)(4) of the Immigration and Nationality Act may, not later than 30
				business days after the date of such termination, file an appeal of the
				disapproval notice resulting in such termination.
												(ii)ProceduresThe Commissioner and the Secretary of
				Homeland Security shall jointly develop procedures to review appeals filed
				under clause (i) and—
													(I)with respect to disapprovals based on
				information maintained by the Commissioner, the appeal shall be filed with the
				Commissioner and the Commissioner shall make the final determinations;
				and
													(II)with respect to disapprovals based on
				information maintained by the Secretary of Homeland Security, the appeal shall
				be filed with the Secretary of Homeland Security and the Secretary shall make
				the final determinations on such appeals and provide certification of such
				final determinations to the Commissioner.
													(iii)Review for
				errorsIf a final
				determination on an appeal filed under clause (i) results in approval of an
				individual's eligibility to work in the United States, the Commissioner (in the
				case of a final determination under clause (ii)(I)) or the Secretary of
				Homeland Security (in the case of a final determination under clause (ii)(II))
				shall determine if the final disapproval notice issued for the individual was
				the result of an act or omission that was the responsibility of the individual
				or from another cause.
												(iv)Compensation
				for errors
													(I)In
				generalIn any case in which
				the Commissioner makes a determination under this subparagraph that the
				disapproval notice issued for an individual was caused by a negligent,
				reckless, willful, or malicious act of the Government and was not caused by an
				act or omission that was the responsibility of the individual, or the Secretary
				of Homeland Security provides to the Commissioner certification of such a
				determination pursuant to clause (ii)(II), the Commissioner shall certify to
				the Treasury the amount of the lost wages and the Secretary of the Treasury
				shall compensate the individual for such lost wages from the general fund of
				the Treasury.
													(II)Calculation of
				lost wagesLost wages shall
				be calculated based on the wage rate and work schedule that prevailed prior to
				termination. The individual shall be compensated for wages lost beginning on
				the first scheduled work day after employment was terminated and ending 180
				days after completion of the administrative review process described in this
				paragraph or the day after the individual is reinstated or obtains employment
				elsewhere, whichever occurs first.
													(III)Limitation on
				compensationFor purposes of
				determining an individual's compensation for the loss of employment, such
				compensation shall be reduced by any compensation earned from any employment
				during such period and shall not include any period in which the individual was
				ineligible for employment in the United States.
													(E)Judicial review
				of disapprovals
												(i)In
				generalAn individual described in subparagraph (D)(i) may obtain
				judicial review of a final determination under subparagraph (D) by a civil
				action commenced not later than 30 days after the date of such
				determination.
												(ii)JurisdictionA civil action for such judicial review
				shall be brought in the district court of the United States for the judicial
				district in which the plaintiff resides, or has a principal place of business,
				or, if the plaintiff does not reside or have a principal place of business
				within any such judicial district, in the District Court of the United States
				for the District of Columbia.
												(iii)AnswerA certified copy of the administrative
				record compiled during the administrative review under subparagraph (D),
				including the evidence received during such review, shall be filed in such
				civil action. The court shall have power to enter, upon the pleadings and
				administrative record, a judgment affirming, modifying or reversing such
				administrative decision, with or without remanding the matter for further
				proceedings.
												(iv)Compensation
				for errorIn cases in which
				such judicial review results in a determination that compensation for lost
				wages is due, such compensation shall be computed and paid in accordance with
				subparagraph (D)(iv).
												(4)Implementation
				of the EEVS
											(A)In
				generalThe Commissioner
				shall establish a schedule for implementation of the EEVS that is designed to
				assure that the capacity of all aspects of the EEVS, including the equipment
				and personnel required to complete reviews of contested initial disapprovals
				and corrections of erroneous records, within the time limits established by
				subparagraphs (C) and (D) of paragraph (3).
											(B)PrioritiesThe schedule established pursuant to
				subparagraph (A) shall be established based on the priority of maximizing the
				deterrent effect on illegal migration and unauthorized employment on the most
				expeditious basis possible.
											(C)Basic pilot
				participantsThe schedule
				established pursuant to subparagraph (A) shall assure that all participants in
				the basic pilot program for employment eligibility verification described in
				section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility
				Act of 1996 (8 U.S.C. 1324a note) are registered in the EEVS as soon as
				feasible after the date of the enactment of the
				New Employee Verification Act of
				2009.
											(D)All
				othersEvery person that is a
				subject employer with respect to one or more individuals as of the date of
				enactment of the New Employee Verification
				Act of 2009 shall be required to register in the EEVS, or be
				compliant under subsection (b) of this section, not later than 36 months after
				such date.
											(5)Standards for
				operation
											(A)Policies and
				proceduresThe Commissioner,
				the Secretary of Homeland Security, and the Secretary of Health and Human
				Services shall establish procedures for collecting, updating, removing, and
				adding data to the EEVS to ensure the accuracy and integrity of the data and to
				limit access to the data to authorized personnel.
											(B)Public
				educationNot later than 6
				months before the first registration date, the Commissioner, in cooperation
				with the Secretary of Health and Human Services, the Secretary of Homeland
				Security, and the States, shall develop a public education campaign regarding
				the obligations imposed by this section, as well as instructional materials
				provided without cost to the public regarding how to use the EEVS.
											(C)Registrant
				trainingNot later than 6
				months before the first registration date, the Commissioner, in cooperation
				with the Secretary of Homeland Security, the Secretary of Health and Human
				Services, and the States, shall institute a comprehensive program of outreach
				and training for employers regarding the operation and benefits of using the
				verification systems described in this section and informing them of ongoing
				assistance resources for the implementation and use of such systems.
											(D)EEVS design and
				technology standardsThe
				Commissioner and the Secretary of Homeland Security shall ensure the following
				with respect to the development and operation of the EEVS:
												(i)The development
				and implementation of the system in accordance with technology standards that
				are sufficiently comprehensive and robust to verify the employment eligibility
				of all persons applying for employment in the United States at all
				times.
												(ii)The dependable
				operation of a cross-agency, cross-platform electronic system that is a
				cost-effective, efficient, fully integrated means to share identifying
				information, immigration information, and Social Security information necessary
				to confirm the employment eligibility of all persons seeking employment.
												(iii)The real-time
				data entry of employment eligibility with respect to all individuals that is
				accomplished on a contemporaneous basis with the establishment or change of
				immigration, citizenship, work authorization, or identifying information
				maintained by the Commissioner, such that this information is immediately
				available to be accessed through the EEVS.
												(iv)The operation of
				EEVS on a fully electronic basis that shall not require the creation or
				maintenance of paper records or electronic copies of documents other than a log
				of inquiries and responses for those employers that employ telephonic access to
				the system.
												(v)The accessibility
				to all employers via the Internet and telephone through a system that permits a
				subject employer to utilize any appropriate technology to access the EEVS,
				including technology that is maintained or operated by the private sector
				vendors.
												(vi)The provision of
				an expeditious method exists for correcting errors regarding immigration,
				citizenship, work authorization, and identifying information maintained by the
				Commissioner, or any other relevant data in a timely and effective manner, for
				determining the source of data to ascertain its accuracy and correcting
				procedures known to lead to errors in such data.
												(vii)The enforcement
				of strict limitations on agency and contractor personnel authorized to input
				data into the EEVS, and identify classes of prejudicial information requiring
				authorization of supervisory personnel before entry into the System.
												(viii)The operation
				of a centralized system through which individuals who have been notified of
				ineligibility for employment or benefits based on their immigration,
				citizenship, work authorization, or identifying information maintained by the
				Commissioner can seek to correct erroneous or inaccurate information within
				specific time schedules for reviewing data correction requests, rendering
				decisions on such requests, and implementing appropriate corrective action in a
				timely manner.
												(ix)The provision of
				a 24-hour Internet and telephonic help-desk available to respond to questions
				about the use of the system as well as to resolve questions about employment
				status.
												(x)The Commissioner
				and the Secretary of Homeland Security shall conduct a study of the feasibility
				of a mechanism to update all Social Security records on a continuous basis with
				immigration and work authorization status to permit the Commissioner to respond
				to employer inquiries pursuant to subparagraph (C) without the necessity of
				accessing of other data bases. Study findings shall be provided to the
				Committees of jurisdiction in the Congress not later than one year after the
				date of the enactment of this section.
												(E)Notices to
				employeesThe Commissioner,
				in consultation with the Secretary of Homeland Security, shall develop a
				written form for employers to provide to individuals for whom they receive an
				initial disapproval and disapproval notices that shall include—
												(i)in
				the case of an initial disapproval—
													(I)the right to
				contest such initial disapproval; and
													(II)contact
				information for initiating such contest, including the appropriate agency to
				contact and the procedures to follow in doing so; and
													(ii)in the case of a
				disapproval, the right to appeal the disapproval, including the appropriate
				agency to contact and the procedures to follow in doing so.
												(F)Additional
				responsibilities of Commissioner in support of the EEVSThe Commissioner shall establish—
												(i)a
				reliable, secure method for determining, through the EEVS—
													(I)whether the name,
				date of birth, and social security account number of an individual provided in
				an inquiry made to the EEVS by an employer is consistent with such information
				maintained by the Commissioner;
													(II)the citizenship
				status associated with such name and social security account number, according
				to the records maintained by the Commissioner;
													(III)whether the name
				and number belongs to an individual who is deceased or a child, according to
				the records maintained by the Commissioner;
													(IV)whether the name
				belongs to an individual whose record has a fraud indicator; and
													(V)whether the name
				and number is blocked in accordance with paragraph (7); and
													(ii)
				in consultation with the Secretary of Homeland Security, a
				reliable, secure method for an individual to verify such individual’s own
				eligibility for employment in the United States.
												(G)Annual report
				and certificationNot later
				than 24 months after the date of the enactment of the
				New Employee Verification Act of
				2009, and annually thereafter, the Commissioner, in cooperation
				with the Secretary of Homeland Security, shall submit to the Congress a report
				that includes—
												(i)a
				certified determination of the percentage of inquiries to the EEVS and SEEVS
				that result in a final approval or disapproval notice, within the applicable
				period described in paragraph (3)(C), that are not overturned in a subsequent
				appeal, and if that percentage is less than 99 percent of the cases, the steps
				being taken to bring the percentage to 99 percent or higher within specified
				time frames; and
												(ii)an assessment of
				the privacy and security of the EEVS and SEEVS.
												(H)EnumerationThe Commissioner shall seek to assign
				social security account numbers to all aliens who are authorized to work in the
				United States, at the time of entry to the United States or at the time of
				acquisition of work authorized status in accordance with section
				205(c)(2)(B)(i)(I) by employing enumeration procedures administered jointly by
				the Commissioner, the Secretary of State, and the Secretary of Homeland
				Security.
											(6)Limitation on
				collection and use of data
											(A)Collection
												(i)In
				generalThe EEVS shall
				collect and maintain only the minimum data necessary to facilitate the
				successful operation of the EEVS, and in no case shall the data be other than
				information necessary—
													(I)to register
				subject employers;
													(II)to initiate and
				respond to inquiries or contests;
													(III)to establish and
				enforce compliance with paragraphs (3) and (4); or
													(IV)to detect and
				prevent employment related identity fraud.
													(ii)PenaltiesAny officer, employee, or contractor who
				willfully and knowingly collects and maintains data in the EEVS other than data
				described in clause (i) shall be, for each such violation, guilty of a
				misdemeanor and, upon conviction, fined as provided in title 18, United States
				Code, imprisoned for not more than 1 year, or both.
												(B)UseWhoever willfully and knowingly accesses,
				discloses, or uses any information obtained or maintained by the EEVS—
												(i)for the purpose of
				committing identity fraud, or assisting another person in committing identity
				fraud, as defined in section 1028 of title 18, United States Code;
												(ii)for the purpose
				of unlawfully obtaining employment in the United States or unlawfully obtaining
				employment in the United States for any other person; or
												(iii)for any purpose
				other than as provided for under any provision of law,
												shall
				be guilty of a felony and upon conviction shall be fined under title 18, United
				States Code, or be imprisoned for not more than 5 years, or both.(C)ExceptionsNothing in subparagraph (A) or (B) may be
				construed to limit the collection, maintenance, or use of data by the
				Commissioner of Internal Revenue or the Commissioner of Social Security as
				provided by law.
											(7)Right to block
				use of numberThe
				Commissioner shall establish secure procedures under which an individual who
				has been assigned a social security account number may block the use of such
				number under the EEVS and may remove any such block. Such procedures shall
				ensure the authentication of the identity of such individual.
										(b)Secure
				Employment Eligibility Verification System
										(1)In
				generalNot later than 18 months after the date of the enactment
				of the New Employee Verification Act of
				2009, the Commissioner shall, after consultation with the
				Secretary of Homeland Security, the Director of the National Institute of
				Standards and Technology, and the Employment Verification Advisory Panel
				established under paragraph (5), establish by regulation a Secure Employment
				Eligibility Verification System (referred to in this subsection as the
				SEEVS). The purpose of the SEEVS shall be to provide for
				identity authentication and employment eligibility verification with respect to
				enrolled new employees which shall be available to subject employers who elect
				to participate in the SEEVS in lieu of the EEVS. Any subject employer may
				cancel the employer’s participation in the SEEVS after one year after electing
				to participate without prejudice to future participation.
										(2)Minimum
				RequirementsIn accordance
				with the regulations prescribed by the Commissioner pursuant to paragraph
				(1)—
											(A)Identity
				authentication and employment eligibility verification by enrollment
				providersThe SEEVS shall utilize the services of private sector
				entities (hereinafter in this subsection referred to as enrollment
				providers), with appropriate expertise, which shall be subject to
				initial and periodic certification by the Commissioner, to provide—
												(i)enrollment under
				the SEEVS of new employees by means of identity authentication in a manner that
				provides a high level of certainty as to their true identities, using
				immigration and identifying information maintained by the Social Security
				Administration and the Department of Homeland Security, review of identity
				documents, and background screening verification techniques using publicly
				available information;
												(ii)protection of the
				authenticated information through biometric technology; and
												(iii)verification of
				employment eligibility of such new employees.
												(B)Database
				managementThe SEEVS shall
				provide for databases of identifying information which may be retained by the
				enrollment providers. Databases controlled by the Commissioner and Secretary of
				Homeland Security shall be maintained in a manner to capture new entries and
				new status information in a timely manner and to interact with the private
				enrollment databases to keep employment authorization status and identifying
				information current on a daily basis. The information maintained in such
				databases shall be subject to the requirements established pursuant to
				paragraph (5), except that—
												(i)use
				of the data shall be limited to obtaining employment eligibility verification
				only, unless the new employee consents to use the data for other purposes, as
				provided in regulations prescribed by the Commissioner, and
												(ii)other identifying
				traits of the new employees shall be stored through an encoding process that
				keeps their accurate names, dates of birth, social security numbers, and
				immigration identification numbers (if any) separate, except during electronic
				verification.
												(C)Accessibility to
				employersAvailability of data maintained in the SEEVS shall be
				managed so that any subject employer who participates in the SEEVS can obtain
				verification with respect to any new employee enrolled with any enrollment
				provider serving in the SEEVS.
											(D)Limitations
				relating to biometric dataAny biometric data maintained in the
				SEEVS relating to any new employee shall be—
												(i)encrypted and
				segregated from identifying information relating to the new employee,
				and
												(ii)maintained and
				linked to identifying information relating to the new employee only by consent
				of the new employee for the purpose of verifying employment eligibility or
				approved correction processes or for other purposes specifically authorized by
				the employee as provided in regulations prescribed by the Commissioner.
												(E)Accuracy of
				association of data with enrolled new employeesThe enrollment
				process under the SEEVS shall be managed, in the case of each new employee
				enrolled in the SEEVS, so as to result in the accurate association of data
				consisting of name, date of birth, Social Security number, and immigration
				identification number (if any) with the established identity of the new
				employee.
											(F)Limitations on
				accessibility of informationData stored in SEEVS relating to any
				enrolled new employee shall not be accessible to any person other than those
				operating the SEEVS and for the sole purpose of identity authentication and
				employment eligibility verification in connection with the new employee,
				except—
												(i)by
				the written consent of the new employee given specifically for each instance or
				category of disclosure for any other purpose as provided in regulations
				prescribed by the Commissioner, or
												(ii)in
				response to a warrant issued by a judicial authority of competent jurisdiction
				in a criminal proceeding.
												(G)Public
				educationThe Commissioner shall conduct a program of ongoing,
				comprehensive public education campaign relating to the SEEVS.
											(3)Employer
				responsibilitiesUnder the regulations prescribed by the
				Commissioner pursuant to paragraph (1)—
											(A)Use limited to
				enrolled new employeesUse of the SEEVS by subject employers
				participating in the SEEVS shall be limited to use in connection with the
				hiring of new employees occurring after their enrollment in the SEEVS.
											(B)Use for limited
				periodUse of the SEEVS by any subject employer participating in
				the SEEVS in connection with any new employee may occur only during the period
				beginning on the date of hire and ending at the end of the third business day
				after the employee has reported for duty. Use of the SEEVS with respect to
				recruitment or referral for a fee may occur only until the first day of such
				recruitment or referral.
											(C)Responsibility
				of employers to enroll new employeesIn connection with the
				hiring by any subject employer of a new employee who has not been previously
				enrolled in the SEEVS, enrollment of the new employee shall occur only upon
				application by the subject employer submitted to an enrollment provider,
				together with payment of any costs associated with the enrollment.
											(D)Limitations on
				selective useNo subject employer may use the SEEVS selectively
				to verify any class, level, or category of new employees. Nothing in this
				subparagraph shall be construed to preclude subject employers from utilizing
				the SEEVS in connection with hiring at selected employment locations without
				implementing such usage at all locations of the employer.
											(4)Employee
				protectionsUnder regulations prescribed by the Commissioner
				pursuant to paragraph (1)—
											(A)Access for
				employees to correct and update informationEmployees enrolled in
				the SEEVS shall be provided access to the SEEVS to verify information relating
				to their employment authorization and readily available processes to correct
				and update their enrollment information and information relating to employment
				authorization.
											(B)Same rights and
				protections as those provided under the EEVSEmployees shall be provided the same rights
				and protections in connection with responses to inquiries under the SEEVS
				relating to identity authentication or employment eligibility verification as
				are afforded under subsection (a).
											(C)Right to cancel
				enrollmentEach employee enrolled in the SEEVS shall have the
				right to cancel such employee’s enrollment at any time after the identity
				authentication and employment eligibility verification processes are completed
				by the subject employer described in paragraph (3)(C). Such cancellation shall
				remove from the SEEVS all identifying information and biometrics in connection
				with such employee without prejudice to future enrollments.
											(5)Maintenance of
				security and confidentiality of information
											(A)In
				generalEvery person who is a
				subject employer participating in the SEEVS or an officer or contractor of such
				a subject employer and who has access to any information obtained at any time
				from the Social Security Administration shall maintain the security and
				confidentiality of such information. No such person may disclose any file,
				record, report, paper, or other item containing information so obtained at any
				time by any such person from the Commissioner of Social Security or from any
				officer or employee of the Social Security Administration except as the
				Commissioner of Social Security may by regulations prescribe or as otherwise
				provided by Federal law.
											(B)Penalty for
				disclosure in violation of subparagraph (A)Any person described
				in subparagraph (A) who violates subparagraph (A) shall be guilty of a felony
				and, upon conviction thereof, shall be punished by a fine not exceeding $10,000
				for each occurrence of a violation, or by imprisonment not exceeding 5 years,
				or both.
											(C)Penalty for
				knowing disclosure of fraudulent informationAny person who
				willfully and knowingly accesses, discloses, or uses any information which such
				person purports to be information obtained as described in subparagraph (A)
				knowing such information to be false shall be guilty of a felony and, upon
				conviction thereof, shall be punished by a fine not exceeding $10,000 for each
				occurrence of a violation, or by imprisonment not exceeding 5 years, or
				both.
											(D)Restitution
												(i)In
				generalAny Federal court, when sentencing a defendant convicted
				of an offense under this paragraph, may order, in addition to or in lieu of any
				other penalty authorized by law, that the defendant make restitution to the
				victims of such offense specified in clause (ii). Sections 3612, 3663, and 3664
				of title 18, United States Code, shall apply with respect to the issuance and
				enforcement of orders of restitution to victims of such offense under this
				subparagraph. If the court does not order restitution, or orders only partial
				restitution, under this subsection, the court shall state on the record the
				reasons therefor.
												(ii)Victims
				specifiedThe victims specified in this clause are the
				following:
													(I)Any individual who
				suffers a financial loss as a result of the disclosure described in
				subparagraph (B) or (C).
													(II)The Commissioner
				of Social Security, to the extent that the disclosure described in subparagraph
				(B) or (C) results in the inappropriate payment of a benefit by the
				Commissioner.
													(iii)Deposit in the
				Trust Funds of amounts paid as restitution to the
				CommissionerFunds paid to the Commissioner as restitution
				pursuant to a court order under this subparagraph shall be deposited in the
				Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability
				Insurance Trust Fund, as appropriate.
												(c)Creation of
				Employment Verification Advisory Panel
										(1)In
				generalNot later than 180 days after the date of the enactment
				of the New Employee Verification Act of
				2009, the Commissioner shall establish an Employment Verification
				Advisory Panel (hereinafter in this subsection referred to as the
				Advisory Panel).
										(2)MembershipThe
				Advisory Panel should consist of members appointed by the Commissioner, after
				consulting with the Secretary of Homeland Secretary, the Secretary of the
				Treasury, the Director of National Institutes of Standards and Technology, and
				other appropriate Federal agencies. Such members should include representatives
				from appropriate Federal agencies and private sector representatives of
				affected industries and groups, including immigration policy, human resource,
				employer and employee organizations, experts in fields including database
				security, biometrics, and privacy.
										(3)FunctionsThe
				Advisory Panel shall advise the Commissioner and the Secretary of Homeland
				Security on the implementation and deployment of the verification systems
				established under this section, including—
											(A)the best means of
				promoting efficiency, responsiveness, accuracy, public education, user support,
				interoperability, and cost-effectiveness of the systems established under this
				section;
											(B)best practices and
				procedures in order to protect the privacy and identities of individuals
				enrolled in the systems established under this section;
											(C)standards of
				database accuracy, error rates, privacy, and measurable compliance that should
				be met before implementation begins and before each additional phase of
				implementation; and
											(D)the best means by
				which data obtained through the EEVS and the SEEVS may be used to timely
				improve the accuracy of databases maintained by the Commissioner and the
				Secretary of Homeland Security.
											(4)TerminationThe
				Advisory Panel shall terminate 5 years after the date of the enactment of this
				Act.
										.
						(2)Authorization of
			 appropriations and limitation of responsibilities
							(A)AuthorizationThere are authorized to be appropriated to
			 the Commissioner of Social Security such sums as may be necessary to carry out
			 the amendments made by this section.
							(B)LimitationThe
			 Commissioner of Social Security may carry out the Commissioner’s
			 responsibilities under the amendment made by paragraph (1) only to the extent
			 that funds are appropriated in advance to cover the Commissioner’s full costs
			 in carrying out such responsibilities. In no case shall funds from the Federal
			 Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance
			 Trust Fund be used to carry out such responsibilities.
							(b)Amendments
			 relating to provision of information by employers to the State Directory of New
			 HiresSection 453A(b) of the Social Security Act (42 U.S.C.
			 653a(b)) is amended—
						(1)in paragraph (1)(A), by striking and
			 social security number of the employee and inserting date of
			 birth, and social security number (or such alien identification or
			 authorization number as the Secretary of Homeland Security shall require) of
			 the employee, the date the employee first reported for duty; and
						(2)in paragraph (2),
			 by striking — and all that follows and inserting not
			 later than the 3rd business day after the employee first reported for
			 duty..
						104.Antidiscrimination
			 protections
					(a)Application of
			 Prohibition of Discrimination to Verification SystemSection
			 274B(a) of the Immigration and Nationality Act (8 U.S.C. 1324b(a)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A), by inserting , the verification of the
			 individual’s work authorization through the Electronic Employment Verification
			 System described in section 235(a) of the Social Security Act or the Secure
			 Employment Eligibility Verification System described in section 235(b) of such
			 Act, after the individual for employment; and
							(B)in subparagraph
			 (B), by striking in the case of a protected individual (as defined in
			 paragraph (3)),; and
							(2)by amending
			 paragraph (3) to read as follows:
							
								(3)Antidiscrimination
				requirements of the Electronic Employment Verification System and the Secure
				Employment Eligibility Verification System
									(A)In
				generalIt is an unfair immigration-related employment practice
				for a person or other entity, in the course of participating in the Electronic
				Employment Verification System described in section 235(a) of the Social
				Security Act or the Secure Employment Eligibility Verification System described
				in section 235(b) of such Act—
										(i)to terminate or
				undertake any adverse employment action due to an initial disapproval or
				disapproval unless authorized or required under such sections;
										(ii)to use the
				verification system for screening of an applicant prior to an offer of
				employment;
										(iii)except as described in subsections
				(a)(3)(C) and (b)(4)(A) of section 235 of such Act, to use the verification
				system for a current employee after the first day of employment, or for the
				re-verification of an employee after the employee has satisfied the process
				described in subsection (a) or (b) of section 235 of such Act; or
										(iv)to require an
				individual to make an inquiry under the self-verification procedures
				established under section 235(b)(5)(A) of such Act.
										(B)Preemployment
				screening and background checkNothing in subparagraph (A) shall
				be construed to preclude a preemployment screening or background check that is
				required or permitted under any other provision of law.
									(C)Re-verificationA person or other entity, in the course of
				participating in the Electronic Employment Verification System described in
				section 235(a) of the Social Security Act, shall not repeat the verification
				process established by such section unless—
										(i)the previously
				approved period of employment provided by the system has expired, or
										(ii)if such person or
				other entity is the most recent such person or other entity in connection with
				the employee, the Commissioner of Social Security, in cooperation with the
				Secretary of Homeland Security, has provided specific notice to re-verify the
				employee based on specific information about the employee’s authorization to be
				employed by such person or
				entity.
										.
						(b)Increase in
			 Civil Money PenaltiesSection 274B(g)(2)(B)(iv) of such Act (8
			 U.S.C. 1324b(g)(2)(B)(iv)) is amended—
						(1)in subclause (I),
			 by striking $250 and not more than $2,000 and inserting
			 $1,000 and not more than $4,000;
						(2)in subclause (II),
			 by striking $2,000 and not more than $5,000 and inserting
			 $4,000 and not more than $10,000;
						(3)in subclause
			 (III), by striking $3,000 and not more than $10,000 and
			 inserting $6,000 and not more than $20,000; and
						(4)in subclause (IV),
			 by striking $100 and not more than $1,000 and inserting
			 $500 and not more than $5,000.
						(c)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to violations occurring on or
			 after such date.
					105.PenaltiesSection 274A of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a) is amended—
					(1)in subsection
			 (e)(4)—
						(A)in subparagraph
			 (A), in the matter before clause (i), by inserting , subject to
			 paragraphs (10) through (12), after in an amount;
						(B)in subparagraph
			 (A)(i), by striking not less than $250 and not more than $2,000
			 and inserting not less than $5,000 and not more than
			 $7,500;
						(C)in subparagraph
			 (A)(ii), by striking not less than $2,000 and not more than
			 $5,000 and inserting not less than $10,000 and not more than
			 $15,000;
						(D)in subparagraph
			 (A)(iii), by striking not less than $3,000 and not more than
			 $10,000 and inserting not less than $25,000 and not more than
			 $40,000; and
						(E)by amending
			 subparagraph (B) to read as follows:
							
								(B)may require the
				person or entity to take such other remedial action as is
				appropriate.
								;
						(2)in subsection
			 (e)(5)—
						(A)by inserting
			 , subject to paragraphs (10) through (12), after in an
			 amount;
						(B)by striking
			 $100 and inserting $1,000;
						(C)by striking
			 $1,000 and inserting $25,000;
						(D)by striking
			 the size of the business of the employer being charged, the good faith
			 of the employer and inserting the good faith of the employer
			 being charged; and
						(E)by adding at the
			 end the following sentence: Failure by a person or entity to utilize the
			 employment eligibility verification system as required by law, or providing
			 information to the system that the person or entity knows or reasonably
			 believes to be false, shall be treated as a violation of subsection
			 (a)(1)(A).;
						(3)by adding at the
			 end of subsection (e) the following new paragraphs:
						
							(10)Mitigation of
				civil money penalties for smaller employersIn the case of
				imposition of a civil penalty under paragraph (4)(A) with respect to a
				violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of
				employment by an employer and in the case of imposition of a civil penalty
				under paragraph (5) for a violation of subsection (a)(1)(B) for hiring by an
				employer, the dollar amounts otherwise specified in the respective paragraph
				shall be reduced as follows:
								(A)In the case of an
				employer with an average of fewer than 26 full-time equivalent employees (as
				defined by the Secretary of Homeland Security), the amounts shall be reduced by
				60 percent.
								(B)In the case of an
				employer with an average of at least 26, but fewer than 101, full-time
				equivalent employees (as so defined), the amounts shall be reduced by 40
				percent.
								(C)In the case of an
				employer with an average of at least 101, but fewer than 251, full-time
				equivalent employees (as so defined), the amounts shall be reduced by 20
				percent.
								The last
				sentence of paragraph (4) shall apply under this paragraph in the same manner
				as it applies under such paragraph.(11)Exemption from
				penalty for initial good faith violationIn the case of
				imposition of a civil penalty under paragraph (4)(A) with respect to a
				violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of
				employment or recruitment or referral by person or entity and in the case of
				imposition of a civil penalty under paragraph (5) for a violation of subsection
				(a)(1)(B) for hiring or recruitment or referral by a person or entity, the
				penalty otherwise imposed shall be waived if the violator establishes that it
				was the first such violation of such provision by the violator and the violator
				acted in good faith.
							(12)Safe harbor for
				contractorsA person or other entity shall not be liable for a
				penalty under paragraph (4)(A) with respect to the violation of subsection
				(a)(1)(A), (a)(1)(B), or (a)(2) with respect to the hiring or continuation of
				employment of an unauthorized alien by a subcontractor of that person or entity
				unless the person or entity knew that the subcontractor hired or continued to
				employ such alien in violation of such
				subsection.
							;
					(4)by amending
			 paragraph (1) of subsection (f) to read as follows:
						
							(1)Criminal
				penaltyAny person or entity which engages in a pattern or
				practice of violations of subsection (a)(1) or (2) shall be fined not more than
				$50,000 for each unauthorized alien with respect to which such a violation
				occurs, imprisoned for not less than one year, or both, notwithstanding the
				provisions of any other Federal law relating to fine
				levels.
							;
				and
					(5)in subsection
			 (f)(2), by striking Attorney General each place it appears and
			 inserting Secretary of Homeland Security.
					106.Annual GAO study and
			 report
					(a)RequirementThe Comptroller General of the United
			 States shall conduct an annual study of the Employment Eligibility Verification
			 System described in section 235(a) of the Social Security Act as added by this
			 Act (hereinafter in the Act referred to as the EEVS) and the
			 Secure Employment Eligibility Verification System described in section 235(b)
			 of such Act as added by this Act (hereinafter in the Act referred to as the
			 SEEVS).
					(b)PurposeThe
			 study shall evaluate the accuracy, efficiency, integrity, and impact of the
			 EEVS and the SEEVS.
					(c)ReportNot
			 later than the date that is 15 months after the date of the enactment of this
			 Act, and annually thereafter, ending once the System has been fully implemented
			 for 5 years, the Comptroller General shall submit to the Congress a report
			 containing the findings of the study carried out under this section. Each such
			 report shall include, at a minimum, the following:
						(1)An assessment of
			 the EEVS and SEEVS performance with respect to the rate at which individuals
			 who are eligible for employment in the United States are correctly approved
			 within the time periods specified in section 235(a)(3)(B) of the Social
			 Security Act.
						(2)An assessment of
			 the privacy and security of the EEVS and the SEEVS and its effects on identity
			 fraud or the misuse of personal data.
						(3)An assessment of
			 the effects of the EEVS and SEEVS on the employment of unauthorized aliens (as
			 defined in section 274A(h)(3) of the Immigration and Nationality Act).
						(4)An assessment of
			 the effects of the EEVS and the SEEVS, including the effects of initial
			 disapprovals on unfair immigration-related employment practices, and employment
			 discrimination based on national origin or citizenship status.
						(5)An assessment of
			 the effects of the EEVS and SEEVS on employers.
						(6)An assessment of
			 whether the Secretary and the Commissioner of Social Security have adequate
			 resources to carry out the duties and responsibilities set forth in section 235
			 of the Social Security Act.
						107.Disclosure to the
			 Secretary of Homeland Security of information in the National Directory of New
			 Hires about employers with the greatest number or percentage of employees with
			 mismatched social security information
					(a)In
			 generalSection 453(j) of the
			 Social Security Act (42 U.S.C. 653(j)) is amended by adding at the end the
			 following:
						
							(11) Disclosure to
				Secretary of Homeland Security of information about employers with the greatest
				number or percentage of employees with mismatched social security
				information
								(A)Disclosure
				requirement
									(i)In
				generalWithin 4 months after
				the Secretary receives from the Secretary of Homeland Security, in accordance
				with clause (ii) of this subparagraph, a written request for the information
				described in subparagraph (B), the Secretary shall disclose the information to
				the Secretary of Homeland Security, based on the information available on new
				hires for the 12 months preceding compilation of information in response to the
				request.
									(ii)SunsetA request is received in accordance with
				this clause if the request is received in the 3-year period that begins with
				the date of the enactment of this paragraph.
									(B)Information to
				be disclosedThe information described in this subparagraph is
				the following:
									(i)Top 1,000
				employers with greatest number of employees with mismatched social security
				informationThe name, taxpayer identification number, and address
				of each employer who is among the 1,000 employers ranked highest under
				subparagraph (C)(i), and the total number of mismatches with respect to the
				employees of each such employer. If there is more than 1 employer so ranked
				1,000th, then such information with respect to all employers so ranked shall be
				included.
									(ii)Top 1,000
				employers with greatest percentage of employees with mismatched social security
				informationThe name,
				taxpayer identification number, and address of each employer who is among the
				1,000 employers ranked highest under subparagraph (C)(ii), the total number of
				mismatches with respect to the employees of each such employer, and the total
				percentage of the employees of each such employer with respect to whom there is
				a mismatch. If there is more than 1 employer so ranked 1,000th, then such
				information with respect to all employers so ranked shall be included.
									(iii)Top 500
				employers with greatest number of employees with same reported social security
				numbersThe name, taxpayer identification number, and address of
				each employer who is among the 500 employers ranked highest under subparagraph
				(C)(iii), and the total number of employees of each such employer who have the
				same social security account number as another employee of the employer. If
				there is more than 1 employer so ranked 500th, then such information with
				respect to all employers so ranked shall be included.
									(C)Rankings of
				employers
									(i)Ranking by
				number of mismatched employeesThe Secretary shall assign a rank
				to each employer with respect to whom there is new hire information which has
				been submitted to the National Directory of New Hires, based on the number of
				employees of the employer with respect to whom there is a mismatch, as
				described in clause (iv). The Secretary shall assign a rank of 1 to the
				employer with the greatest number of such employees, and a lower rank to
				employers with lesser numbers of such employees. The Secretary shall assign the
				same rank to employers with the same number of such employees.
									(ii)Ranking by
				percentage of mismatched employeesThe Secretary shall assign a rank to each
				employer with respect to whom there is new hire information which has been
				submitted to the National Directory of New Hires, based on the percentage of
				employees of the employer with respect to whom there is a mismatch, as
				described in clause (iv). The Secretary shall assign a rank of 1 to the
				employer with the greatest percentage of such employees, and a lower rank to
				employers with lesser percentages of such employees. The Secretary shall assign
				the same rank to employers with the same percentage of such employees.
									(iii)Ranking by
				number of employees with same social security account numberThe Secretary shall assign a rank to each
				employer with respect to whom there is new hire information which has been
				submitted to the National Directory of New Hires, based on the number of
				employees of the employer whose social security account number reported to the
				National Directory of New Hires is the same as the social security account
				number of another employee of the employer, so reported. The Secretary shall
				assign a rank of 1 to the employer with the greatest number of such employees,
				and a lower rank to employers with lesser numbers of such employees. The
				Secretary shall assign the same rank to employers with the same number of such
				employees.
									(iv)MismatchesFor purposes of this paragraph, there is a
				mismatch with respect to an employee if the Secretary determines that—
										(I)the social
				security account number of the employee, as reported to the National Directory
				of New Hires (taking into account possible correction by the Social Security
				Administration), is invalid; or
										(II)the name and
				social security account number of the employee, as so reported (taking into
				account such possible correction), do not match the name and social security
				account number of the employee in the records of the Social Security
				Administration.
										(D)Limitation on
				use of disclosed informationThe Secretary of Homeland Security may use
				the information disclosed pursuant to subparagraph (A) of this paragraph only
				for the purpose of establishing and enforcing compliance with the Immigration
				and Nationality Act.
								(E)Condition on
				disclosureThe Secretary shall make a disclosure in accordance
				with subparagraph (A) only to the extent that the Secretary determines that the
				disclosure would not interfere with the effective operation of the program
				under this part.
								(F)Reimbursement of
				HHS costsThe Secretary of
				Homeland Security shall reimburse the Secretary, in accordance with subsection
				(k)(3), for the costs incurred by the Secretary in making the disclosures
				required by subparagraph (A) of this
				paragraph.
								.
					(b)Conforming
			 amendment to IEVS
						(1)In
			 generalSection 1137(a)(3) of such Act (42 U.S.C. 1320b–7(a)(3))
			 is amended by inserting (including the full name and social security
			 account number of, and the aggregate wages paid to, each employee during the
			 reporting period, and the name, address, and Federal employer identification
			 number of each employer reporting wages) after quarterly wage
			 reports.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect 180
			 days after the date of the enactment of this Act.
						BTransition
			 provisions
				111.Protection of Social
			 Security Administration programs
					(a)Funding under
			 agreementEffective for
			 fiscal years beginning on or after October 1, 2009, the Commissioner of Social
			 Security and the Secretary of Homeland Security shall enter into and maintain
			 an agreement which shall—
						(1)provide funds to
			 the Commissioner for the full costs of the responsibilities of the Commissioner
			 under section 404 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1324a note), including (but not limited
			 to)—
							(A)acquiring, installing, and maintaining
			 technological equipment and systems necessary for the fulfillment of the
			 responsibilities of the Commissioner under such section 404, but only that
			 portion of such costs that are attributable exclusively to such
			 responsibilities; and
							(B)responding to individuals who contest a
			 tentative nonconfirmation provided by the basic pilot confirmation system
			 established under such section;
							(2)provide such funds quarterly in advance of
			 the applicable quarter based on estimating methodology agreed to by the
			 Commissioner and the Secretary (except in such instances where the delayed
			 enactment of an annual appropriation may preclude such quarterly payments);
			 and
						(3)require an annual accounting and
			 reconciliation of the actual costs incurred and the funds provided under the
			 agreement, which shall be reviewed by the Office of Inspector General of the
			 Social Security Administration and the Department of Homeland Security.
						(b)Continuation of
			 employment verification in absence of timely agreementIn any case in which the agreement required
			 under subsection (a) for any fiscal year beginning on or after October 1, 2009,
			 has not been reached as of October 1 of such fiscal year, the latest agreement
			 between the Commissioner and the Secretary of Homeland Security providing for
			 funding to cover the costs of the responsibilities of the Commissioner under
			 section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1324a note) shall be deemed in effect on an interim basis for
			 such fiscal year until such time as an agreement required under subsection (a)
			 is subsequently reached, except that the terms of such interim agreement shall
			 be modified by the Director of the Office of Management and Budget to adjust
			 for inflation and any increase or decrease in the volume of requests under the
			 basic pilot confirmation system. In any case in which an interim agreement
			 applies for any fiscal year under this subsection, the Commissioner and the
			 Secretary shall, not later than October 1 of such fiscal year, notify the
			 Committee on Ways and Means, the Committee on the Judiciary, and the Committee
			 on Appropriations of the House of Representatives and the Committee on Finance,
			 the Committee on the Judiciary, and the Committee on Appropriations of the
			 Senate of the failure to reach the agreement required under subsection (a) for
			 such fiscal year. Until such time as the agreement required under subsection
			 (a) has been reached for such fiscal year, the Commissioner and the Secretary
			 shall, not later than the end of each 90-day period after October 1 of such
			 fiscal year, notify such Committees of the status of negotiations between the
			 Commissioner and the Secretary in order to reach such an agreement.
					112.GAO study of basic
			 pilot confirmation system
					(a)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Comptroller
			 General of the United States shall conduct a study regarding erroneous
			 tentative nonconfirmations under the basic pilot confirmation system
			 established under section 404(a) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). The results of the
			 study shall be taken into account in the implementation of the amendments made
			 by subtitle A.
					(b)Matters To be
			 studiedIn the study required under subsection (a), the
			 Comptroller General shall determine and analyze—
						(1)the causes of
			 erroneous tentative nonconfirmations under the basic pilot confirmation
			 system;
						(2)the processes by
			 which such erroneous tentative nonconfirmations are remedied; and
						(3)the effect of such erroneous tentative
			 nonconfirmations on individuals, employers, and Federal agencies.
						(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit the results of the study required under subsection (a) to
			 the Committee on Ways and Means and the Committee on the Judiciary of the House
			 of Representatives and the Committee on Finance and the Committee on the
			 Judiciary of the Senate.
					113.GAO study of effects
			 of basic pilot program on small entities
					(a)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committees on the Judiciary of the United
			 States House of Representatives and the Senate a report containing the
			 Comptroller General’s analysis of the effects of the basic pilot program
			 described in section 403(a) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1324a note) on small entities (as defined
			 in section 601 of title 5, United States Code). The analysis shall be taken
			 into account in the implementation of the amendments made by subtitle A. The
			 report shall detail—
						(1)the costs of
			 compliance with such program on small entities;
						(2)a
			 description and an estimate of the number of small entities enrolled and
			 participating in such program or an explanation of why no such estimate is
			 available;
						(3)the projected
			 reporting, recordkeeping and other compliance requirements of such program on
			 small entities;
						(4)factors that
			 impact small entities’ enrollment and participation in such program, including
			 access to appropriate technology, geography, entity size, and class of entity;
			 and
						(5)the steps, if any,
			 the Secretary of Homeland Security has taken to minimize the economic impact of
			 participating in such program on small entities.
						(b)Direct and
			 indirect effectsThe report shall cover, and treat separately,
			 direct effects (such as wages, time, and fees spent on compliance) and indirect
			 effects (such as the effect on cash flow, sales, and competitiveness).
					(c)Specific
			 contentsThe report shall provide specific and separate details
			 with respect to—
						(1)small businesses
			 (as defined in section 601 of title 5, United States Code) with fewer than 50
			 employees; and
						(2)small entities
			 operating in States that have mandated use of the basic pilot program.
						IIOASDI
			 Benefits
			201.Denial of
			 credit toward benefits for earnings from unauthorized work
				(a)In
			 generalSection 214 of the
			 Social Security Act (42 U.S.C. 414) is amended by adding at the end the
			 following:
					
						(d)(1)No quarters of coverage
				shall be credited for purposes of this section or section 223(a)(1)(A) for any
				calender year in the case of any individual if—
								(A)on the last day of such year, such
				individual is not a citizen or national of the United States, and
								(B)the Secretary of Homeland Security
				determines, pursuant to paragraph (2), that such individual was not authorized
				to be employed in the United States during any portion of such calender
				year.
								(2)(A)The Secretary of
				Homeland Security shall enter into an agreement with the Commissioner to
				provide, in a form and manner specified by the Commissioner, such information
				as the Commissioner determines necessary to carry out the limitations on
				crediting quarters of coverage for years under paragraph (1).
								(B)For the purpose of carrying out the
				Secretary’s duties under subparagraph (A), the Secretary of Homeland Security
				shall, in consultation with the Commissioner, develop and maintain the
				following information:
									(i)The name, social security account number,
				and date of birth of each individual who is authorized by the Secretary of
				Homeland Security or the Secretary of State to be employed in the United
				States.
									(ii)The date on which each such
				authorization is granted.
									(iii)The date on which each such
				authorization is revoked or terminated.
									(iv)The date of naturalization for each
				individual who becomes a naturalized citizen of the United States.
									(C)The information provided to the
				Commissioner under subparagraph (A) relating to years in which an individual
				was not authorized to be employed in the United States during any portion of a
				year shall be the final determination of the Secretary of Homeland Security
				after an opportunity for review or appeal under procedures which shall be
				established by the Secretary of Homeland Security and shall not be reviewable
				by the Commissioner.
								(3)Paragraph (1) shall not apply with
				respect to an individual who was assigned a social security account number
				prior to the date of the enactment of the New
				Employee Verification Act of
				2009.
							.
				(b)Disregard of
			 earnings for years for which no quarter of coverage may be
			 creditedSection 215(e) of such Act (42 U.S.C. 415(e)) is
			 amended—
					(1)by striking
			 and at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)in computing the
				average indexed monthly earnings of an individual, there shall not be counted
				any annual wages or self-employment income for any year for which no quarter of
				coverage may be credited to such individual as a result of the application of
				section
				214(d)(1).
							.
					(c)Transmission of
			 information from Commissioner to SecretarySection 205(c)(2) of such Act (42 U.S.C.
			 405(c)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(I)The Commissioner and the Secretary of
				Homeland Security shall enter into an agreement to establish a system to
				transmit to the Secretary of Homeland Security any social security account
				number assigned to an individual after the date of the enactment of the
				New Employee Verification Act of
				2009, and other identifying information relating to such
				individual, in any case in which such individual is not a citizen or national
				of the United States at the time of the assignment of such number to such
				individual. The Secretary of Homeland Security shall incorporate such number
				and other identifying information into all records of the Department of
				Homeland Security maintained with respect to such
				individual.
						.
				(d)Effective
			 dates
					(1)Section 214(d)(1)
			 of the Social Security Act (added by subsection (a)) shall be effective with
			 respect to quarters of coverage credited for calendar years commencing after
			 the date on which the Secretary of Homeland Security and the Commissioner
			 certify, by publication in the Federal Register, that the system for developing
			 and maintaining information pursuant to section 214(d)(2)(B) of the Social
			 Security Act (added by subsection (a)) is operational.
					(2)The Commissioner of Social Security and the
			 Secretary of Homeland Security shall enter into the agreement described in
			 section 205(c)(2) of the Social Security Act (added by subsection (c)) not
			 later than 180 days after the date of the enactment of this Act.
					202.Improvements in
			 provisions governing totalization agreements
				(a)Additional
			 information required in document transmitting totalization agreements to the
			 Congress
					(1)In
			 generalSection 233(e)(1) of the Social Security Act (42 U.S.C.
			 433(e)(1)) is amended to read as follows:
						
							(e)(1)Any agreement to establish a totalization
				arrangement entered into pursuant to this section (and any such agreement to
				amend a totalization arrangement) shall be transmitted by the President to each
				House of the Congress together with a report by the President in support of
				such agreement. The President’s report shall include the following:
								(A)an identification
				and assessment by the Commissioner of Social Security of the major risks
				associated with entering into such an agreement with such other country,
				including an assessment of—
									(i)the integrity of
				such other country’s data and records on births, deaths, marriages, divorces,
				earnings, and other information affecting eligibility for benefits or benefit
				amounts, and
									(ii)the potential for
				fraudulent receipt of benefits under this title and how any such potential
				fraud would be mitigated;
									(B)the number of
				individuals who are United States citizens estimated by the Chief Actuary of
				the Social Security Administration to be affected by the agreement;
								(C)the number of
				individuals who are not United States citizens estimated by the Chief Actuary
				to be affected by the agreement;
								(D)the Chief
				Actuary’s estimate of any resulting reduction in liability for taxes or
				contributions and increases in benefit payments, under the social security
				system established by this title and the social security system of such other
				country, of—
									(i)individuals who
				are United States citizens and their employers, and
									(ii)individuals who
				are not United States citizens and their employers;
									(E)the Chief Actuary’s estimate of the effect
				of the agreement, in the short-term and in the long-term, on the receipts and
				disbursements under the social security system established by this title;
				and
								(F)an analysis by the
				Chief Actuary of the sensitivity of the estimates of the Chief Actuary to
				alternative assumptions with respect to economic and demographic
				variables.
								.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall apply with respect to agreements, establishing
			 totalization arrangements pursuant to section 233 of the Social Security Act,
			 which are transmitted to the Congress on or after the date of the enactment of
			 this Act.
					(b)Approval of
			 totalization agreements by joint resolution
					(1)In
			 generalSection 233(e) of such Act (42 U.S.C. 433(e)) is amended
			 by striking paragraph (2) and inserting the following new paragraphs:
						
							(2)(A)Except as provided in
				paragraph (4) or (5), the agreement transmitted to the Congress pursuant to
				paragraph (1) may enter into force according to its terms or upon the
				expiration of the period of 60 calendar days following the date of its
				transmittal to each House of the Congress (excluding Saturdays, Sundays,
				holidays, and days on which either House of Congress is not in session),
				whichever is later.
								(B)Whenever a document setting forth an
				agreement entered into under this section and the President’s report in support
				of the agreement is transmitted to the Congress pursuant to paragraph (1),
				copies of such document shall be delivered to both Houses of Congress on the
				same day and shall be delivered to the Clerk of the House of Representatives if
				the House is not in session and to the Secretary of the Senate if the Senate is
				not in session.
								(3)(A)Any document setting forth an agreement
				entered into under this section and transmitted to each House of the Congress
				pursuant to paragraph (1) shall set forth a determination of the Chief Actuary
				of the Social Security Administration as to whether there is expected, over the
				75-year period following the date of the entry into force of the agreement, a
				net reduction in any positive actuarial balance for such period of the social
				security system established by this title (or a net increase in any negative
				actuarial balance for such period for such system) attributable to the
				operation of such agreement equal to at least 0.005 percent of the present
				value of taxable payroll for such period.
								(B)For purposes of this
				paragraph—
									(i)The term actuarial balance
				means, with respect to a period, the difference between the adjusted summarized
				income rate over such period and the adjusted summarized cost rate over such
				period.
									(ii)The term taxable payroll
				means, for a period, the total wages (as defined in section 209) to be paid,
				and self-employment income (as defined in section 211(b)) to be derived, during
				such period.
									(iii)The term adjusted summarized income
				rate means, over a period, the ratio (expressed as a percentage) of the
				sum of the trust fund balance at the beginning of the period plus the present
				value of the total income from taxes during such period, to the present value
				of the taxable payroll for such period.
									(iv)The term adjusted summarized cost
				rate means, over a period, the ratio (expressed as a percentage) of the
				sum of the present value of the cost during such period plus the present value
				of the targeted trust fund balance, to the present value of the taxable payroll
				for the years for such period.
									(v)The term trust fund
				balance means the combined balance of the Federal Old-Age and Survivors
				Insurance Trust Fund and the Federal Disability Insurance Trust Fund
				(hereinafter in this subparagraph referred to as the Trust
				Funds).
									(vi)The term income from
				taxes means, during a period, the amounts deposited in the Trust Funds
				as appropriations during the period based on taxes under chapters 2 and 21 and
				section 86 of the Internal Revenue Code of 1986.
									(vii)The term cost means, during a
				period, disbursements from the Trust Funds during such period, including
				scheduled benefit payments, special monthly payments to certain uninsured
				persons who have 3 or more quarters of coverage (and whose payments are
				therefore not reimbursable from the general fund of the Treasury),
				administrative expenses, net transfers from the Trust Funds to the Railroad
				Retirement program under financial-interchange provisions, and payments for
				vocational rehabilitation services for disabled beneficiaries, and excluding
				special monthly payments to certain uninsured persons whose payments are
				reimbursable from the general fund of the Treasury, and transfers under the
				interfund borrowing provisions of section 201(l).
									(viii)The term target trust fund
				balance means the trust fund balance, as of the end of the 75-year
				period described in subparagraph (A), necessary to support an OASDI trust fund
				ratio (as defined in section 201(l)(3)(B)(iii)) of 100 percent for the year
				following the last year of such period.
									(C)In making determinations under this
				paragraph, the Chief Actuary shall employ the intermediate assumptions of the
				Board of Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and
				the Federal Disability Insurance Trust Fund in its most recent annual report
				issued pursuant to section 201.
								(4)An agreement entered into under this
				section shall not enter into force if there is enacted into law, during the
				period of 60 calendar days specified in paragraph (2)(A), a bill or joint
				resolution disapproving such agreement.
							(5)In any case in which the
				determination of the Chief Actuary described in subparagraph (A) of paragraph
				(3) in connection with an agreement entered into under this section is that,
				with respect to the 75-year period described in such subparagraph, there is
				expected a net reduction, in the actuarial balance for such period of the
				social security system established by this title, which—
								(A)is attributable to the operation of
				such agreement, and
								(B)is equal to at least 0.005 percent of
				the present value of taxable payroll for such period,
								such
				agreement shall not enter into force unless, during the period of 60 calendar
				days specified in paragraph (2)(A), there is enacted into law a bill or joint
				resolution approving such agreement.(6)(A)The provisions of this
				paragraph are enacted by the Congress—
									(i)as an exercise of the rulemaking power
				of the House of Representatives and the Senate, respectively, and as such they
				are deemed a part of the rules of each House, respectively, but applicable only
				with respect to the procedure to be followed in that House in the case of
				disapproval resolutions and approval resolutions, and they supersede other
				rules only to the extent that they are inconsistent therewith; and
									(ii)with full recognition of the
				constitutional right of either House to change the rules (so far as relating to
				the procedure of that House) at any time, in the same manner and to the same
				extent as in the case of any other rule of that House.
									(B)During the period of 60 calendar days
				specified in paragraph (2)(A), it shall be in order as a matter of highest
				privilege in each House of the Congress to consider a bill or joint resolution
				described in paragraph (4) or (5) providing solely for the disapproval or
				approval of an agreement entered into under this section, if offered by the
				majority leader or minority leader of such House (or a designee).
								(C)For purposes of consideration of a bill or
				joint resolution described in paragraph (4) or (5) providing solely for
				approval or disapproval of an agreement under this section, the agreement shall
				not be subject to amendment after the transmittal to each House of the Congress
				pursuant to paragraph
				(1).
								.
					(2)Effective
			 dateThe amendment made by this subsection shall apply with
			 respect to agreements, establishing totalization arrangements pursuant to
			 section 233 of the Social Security Act, which are transmitted to the Congress
			 on or after the date of the enactment of this Act.
					(3)Special
			 ruleNotwithstanding subsection (e) of section 233 of the Social
			 Security Act (as in effect prior to the amendments made by this section), any
			 agreement entered into pursuant to such section 233, establishing totalization
			 arrangements between the social security system established by title II of such
			 Act and the social security system of another country, which—
						(A)was signed by the
			 Commissioner of Social Security in June 2004, and
						(B)was transmitted to
			 the Congress pursuant to such subsection (e) on or after September 1, 2007, and
			 before the date of the enactment of this Act,
						shall be
			 deemed not to have entered into force as of the date of the enactment of this
			 Act and shall be deemed to enter into force after such date only as provided in
			 section 233(e) of such Act (as amended by this section) as if such agreement
			 had been transmitted to the Congress on the date on which the President
			 transmits to the Congress on or after such date, pursuant to section 233(e)(1)
			 of such Act (as amended by this section), a report in support of such agreement
			 meeting the requirements of such section 233(e)(1) (as so amended).(c)Biennial reports
			 to the Congress regarding ongoing operation of totalization agreements
					(1)In
			 generalSection 233 of such Act (42 U.S.C. 433) is amended by
			 adding at the end the following new subsection:
						
							(f)Biennial oversight reportsThe Commissioner
				of Social Security shall submit biennially to the Committee on Ways and Means
				of the House of Representatives and the Committee on Finance of the Senate a
				report evaluating the operation, during the preceding 2-year period covered by
				the report, of each agreement entered into pursuant to this section. Such
				report shall include—
								(1)if the report is
				submitted during the 10-year period following the date on which the agreement
				enters into force, the change in benefit costs under the social security system
				established by this title which is attributable to the agreement, as estimated
				as of the date of the report, and the change in contributions under such system
				which is attributable to such agreement, as so estimated,
								(2)information
				relating to actual, or perceived potential, fraudulent receipt of benefits
				attributable to the operation of the agreement under the social security system
				established by this title,
								(3)information
				relating to perceived problems with the integrity of the other country’s data
				and records used in determining eligibility for benefits or benefit amounts,
				and
								(4)if the report is
				submitted during the 10-year period following the date on which the agreement
				enters into force, information relating to demographic or other trends that may
				cause future deviations from the original estimates of costs to each social
				security system which are attributable to the
				agreement.
								.
					(2)Initial
			 reportThe Commissioner of Social Security shall submit the
			 initial report pursuant to section 233(f) of the Social Security Act (added by
			 this subsection) not later than December 31, 2009.
					203.Suspension of
			 benefits for individuals removed from the United States
				(a)In
			 generalSection 202(n)(1) of the Social Security Act (42 U.S.C.
			 402(n)(1)) is amended—
					(1)in subparagraph
			 (A), by striking , on the basis of his wages and self-employment
			 income,;
					(2)in subparagraph
			 (B), by striking and at the end;
					(3)in
			 subparagraph (C), by striking the period and inserting , and;
			 and
					(4)by adding at the
			 end the following new subparagraph:
						
							(D)no lump sum death payment shall be
				made to such individual after the Commissioner of Social Security is notified
				by the Attorney General or the Secretary of Homeland Security that such
				individual has been so
				removed.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to any
			 individual with respect to whose removal from the United States the
			 Commissioner of Social Security receives notification from the Attorney General
			 or the Secretary of Homeland Security after the twelfth month that begins after
			 the date of the enactment of this Act.
				
